Citation Nr: 1549254	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-21 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than depressive disorder, to include anxiety.  

2.  Entitlement to service connection for depressive disorder.  

3.  Entitlement to service connection for an irregular heartbeat. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to August 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for anxiety.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) as to the issue of service connection for anxiety was issued in July 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  

During the hearing, the Veteran submitted additional evidence, namely his statements, copies of his Form DD-214, pages from his service treatment records and post treatment records.  Although a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence was submitted (see 38 C.F.R. §§ 20.800, 20.1304 (2015)), the Board notes that the evidence submitted was duplicative of evidence previously considered by the AOJ.  Also, at the Veteran's request, the record was held open for an additional 60 days to allow for the submission of additional evidence, however no additional evidence was received. 

As reflected on the title page, the Board has now expanded the matter previously characterized and adjudicated as a claim for service connection for anxiety disorder to encompass any psychiatric diagnosis of record-other than depressive disorder (addressed below)-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

As for the matter of representation, the Board observes that, in March 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated Maryland Department of Veterans Affairs as his representative.  He then submitted a VA Form 21-22 appointing Disabled American Veterans as his representative in October 2009.  The Board recognizes this change in representation.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claims.  A review of the documents in VBMS reveals a copy of the August 2015 hearing transcript as well as VA treatment records submitted by the Veteran dated May 2011, February 2012, July 2013, August 2013, May 2014, October 2014, January 2015, February 2015, and March 2015.  This evidence was accompanied by a waiver of AOJ consideration.  See 38 C.F.R.          § 20.1304(c)(2015).  The remaining documents in Virtual VA and VBMS are either duplicative of those contained in the claims file or irrelevant to the appeal.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  The remand also addresses the claims for service connection for an irregular heart beat and depressive disorder-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a July 2013 statement, the Veteran raised the issue of entitlement to service connection for dental treatment.  This claim has not been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.




REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.  Specifically, it appears that there may be outstanding, pertinent records.
During the August 2015 hearing, the Veteran testified that he first experienced symptoms of anxiety, distress, heart palpitations, and depression while in military service.  Specifically, he reported that his service treatment records (STRs) from Fort Meade, Maryland should reflect treatment for his symptoms related to anxiety, irregular heart beat and depression.  It appears that the Veteran served at Fort Meade, Maryland from approximately September 1986 through August 1994.  While a December 2009 Personnel Information Exchange System (PIES) request was negative for outstanding service records, no specific request was made for medical records from Fort Meade.  As such, on remand, the AOJ should undertake further, appropriate action for any outstanding STRs, to particularly include medical records associated with the Veteran's time at Fort Meade, from September 1986 through August 1994.

Also, on his September 2008 VA Form 21-526 (Veterans Application for Compensation and/or Pension), the Veteran indicated that he had applied for or was receiving Social Security Administration (SSA) disability benefits.  The specific basis/es for this application is not clear from the record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Baltimore VA Medical Center and that records from that facility dated through November 2009 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Baltimore VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c)(2015) with regard to requests for records from Federal facilities. 

Further, during the August 2015 hearing, the Veteran testified that he first sought medical treatment after service while incarcerated.  Specifically, he reported he first sought medical treatment for his symptoms of anxiety and heart palpitations after service while in the Maryland criminal justice system.  No such records have been associated with the file.

Therefore, to ensure that all due process requirements are met, and the record is complete, on remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards any private (non-VA) treatment, to include the Maryland Department of Corrections records), explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1)(West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for which an appeal has been perfected.

Finally, the Board notes that, in the July 2009 rating decision on appeal, the AOJ also denied service connection for an irregular heartbeat.  In August 2009, the Veteran filed an NOD with this denial.  On July 5, 2013, the Veteran withdrew his claim for service connection for an irregular heartbeat.  On July 10, 2013, the RO issued an SOC addressing the Veteran's current claim for service connection for anxiety.  A few days later, on July 15, 2013, the Veteran requested that the Board disregard his previous withdrawal request.  On this record-to include the very short period of time between the purported withdrawal, and the request for reinstatement-the Board finds that there is outstanding NOD with respect to the denial of service connection for irregular heartbeat.  

Also, in a January 2010 rating decision, the AOJ denied service connection for depressive disorder.  In March 2010, the Veteran filed an NOD with respect to that determination.  

The AOJ has not yet issued an SOC with respect to the Veteran's claims for service connection for an irregular heart beat or for depressive disorder, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a SOC addressing the claims for service connection for irregular heart beat and for depressive disorder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to each claim.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to each claim referenced above, within 60 days of the issuance of the SOC.

2.  Obtain from the Baltimore VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from November 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Undertake appropriate action (to include direct contact with the facility(ies) to obtain any outstanding service treatment records-to particularly include clinical records pertaining to the Veteran's evaluation and treatment between September 1986 and August 1994 at Fort Meade, Maryland.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Request that Social Security Administration furnish a copy of its decision regarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  Furnish to the Veteran and his representative a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence, pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private medical records, to include the Maryland Department of Corrections.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



